Citation Nr: 1408880	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Veteran had qualifying service for purposes of entitlement to VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from January 1962 to June 1974.  He died on February [redacted], 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.     

In the decision below, the Board will grant the appellant's claim that the Veteran had qualifying service for purposes of entitlement to VA compensation benefits, and that she by extension as the Veteran's legal spouse, is entitled to any benefits due to her.  38 C.F.R. § 3.12a(e) (2013).  

The Agency of Original Jurisdiction (AOJ) has not adjudicated the appellant's claim to service connection for cause of the Veteran's death, or her claim to indemnity and compensation benefits (DIC).  Moreover, the AOJ has not addressed the issue of whether the appellant can be substituted for the Veteran's service connection claims, pending at the time of his death, for diabetes mellitus type II and lung cancer.  See Fast Letter 10-30, VA Director, Compensation and Pension Service.  As such, the Board does not have jurisdiction over these issues.  Each is referred to the AOJ for appropriate action.  

The record in this matter consists of a paper claims file and an electronic claims file.  Relevant documentary evidence has not been added to the record since the January 2011 Statement of the Case.  38 C.F.R. §§ 19.31, 20.1304 (2013).   




FINDINGS OF FACT

1.  By January 4, 1965, the Veteran had completed a 3-year term of enlistment in service that has not been demonstrated to be dishonorable.  

2.  By June 22, 1970, the Veteran had completed a 6-year term of enlistment in service that has not been demonstrated to be dishonorable.  


CONCLUSIONS OF LAW

1.  The character of the Veteran's service from January 4, 1962 to January 4, 1965 was other than dishonorable, and therefore not a bar to VA compensation benefits for the Veteran, or for his spouse.  38 U.S.C.A. §§ 101(2), 101(18), 310, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.12a, 3.13, 3.312 (2013).

2.  The character of the Veteran's service from June 22, 1964 to June 22, 1970 was other than dishonorable, and therefore not a bar to VA compensation benefits for the Veteran, or for his spouse.  38 U.S.C.A. §§ 101(2), 101(18), 310, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.12a, 3.13, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2008, the Veteran died from lung cancer and the appellant filed claims for cause of the Veteran's death, and for DIC.  At the time of his death, the Veteran was not service-connected for any disorders.  Nevertheless, the appellant has argued that, based on the Veteran's documented service in Vietnam between July 1967 and July 1968, and September 1970 and September 1971, she should be entitled to benefits based on the Veteran's presumed service connection for lung cancer.  See 38 C.F.R. § 3.309(e) (lung cancer is presumed service connected where the Veteran has documented service within Vietnam during the Vietnam conflict).   

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (a) (2013).  For a service-connected disability to constitute the principal (primary) cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must contribute substantially or materially to death, combine to cause death, and aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c). 

The Veteran's death certificate clearly states that lung cancer was the cause of his death.  And lung cancer is listed as a disease presumed service-connected based on documented service in Vietnam during the relevant time period.  38 C.F.R. § 3.309(e).  Nevertheless, the RO denied the appellant's claim.  The RO stated that the Veteran's "other than honorable" service that terminated in June 1974 was a bar to any VA benefits (for either the Veteran or his spouse).  38 C.F.R. § 3.12a(e).  For the reasons set forth below, the Board disagrees with this finding.  

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  
A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits, for either the Veteran or for a derivative claim by another (e.g., spouse).  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA. 38 C.F.R. § 3.12(a).  

In its decision (and in a March 1975 administrative decision addressing claims by the Veteran), the RO stated that the Veteran's service had been unqualifying.  It found that his only term of service ended with an "other than honorable" discharge.  The RO noted that, in June 1974, the Veteran accepted, in lieu of court martial, an administrative discharge with a characterization of his service as "other than honorable."

In its decision, the RO noted that the Veteran's active service began in January 1962.  The RO noted that the Veteran had three separate DD Form 214s - issued in June 1964, March 1970, and June 1974.  The RO noted that the first DD Form 214 noted a characterization of service as "honorable."  And the RO noted that the second DD Form 214, which covered June 1964 to March 1970 and therefore included the Veteran's first period of service in Vietnam, noted a characterization of service as "honorable."  However, the RO found that the Veteran did not complete a term of enlistment that could be characterized as other than dishonorable.  The RO noted that the Veteran's January 1962 enlistment was for three years, but that he was discharged early in June 1964 for reenlistment.  The RO also noted that the June 1964 enlistment was for six years, but that the Veteran was discharged early in March 1970, again for an additional period of enlistment.  In support of its decision, the RO correctly stated that a discharge to reenlist is a conditional discharge and that, in such circumstances, the entire period of service constitutes one period of service.  The RO further noted that entitlement to benefits will be determined by the character of discharge assigned at the termination of such period of service.  38 C.F.R. § 3.13(a), (b); 38 U.S.C.A. § 101(18).  

Hence, the RO found, the Veteran's service from January 1962 to June 1974, comprised one period of enlistment that must be characterized as other than honorable.  He was therefore barred from VA compensation benefits, as was his spouse, the appellant, by extension.     

In its assessment, however, the RO did not consider the provisions of 38 C.F.R. § 3.13(c), which provides the following:

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service when:  (1) the person served in the active military service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).

Although 38 C.F.R. § 3.13(a), (b) provide that a discharge for immediate reenlistment prior to the expiration of the full period of the initial enlistment constitutes a conditional discharge, and that continuous reenlistments of this type are to be considered a single continuous period of active service, 38 C.F.R. § 3.13(c) also provides that while no unconditional discharge may have been issued, a person will be considered to have been unconditionally discharged when he did in fact serve continuously for the period of time necessary to actually complete any initial enlistment, and the reason he was not then discharged was that he had already undertaken an additional or intervening enlistment, and there is no evidence showing that he was eligible for the receipt of a discharge under dishonorable conditions at the time that he became eligible for an unconditional discharge.  

What this means is that, although the general rule provides that continuous reenlistments prior to expiration of the entire period of any given enlistment is generally to be considered as a single lengthy enlistment, an exception is provided when a person actually completes an entire period required by an enlistment, and there is no evidence of misconduct or other basis for the award of a discharge under conditions other than honorable during that enlistment period.

In this matter, the exception to the general rule applies.  No evidence of record indicates dishonorable service during the Veteran's first period of enlistment - the three-year commitment between January 1962 and January 1965.  Further, the record does not indicate that the Veteran's second period of enlistment - his service between June 1964 and June 1970 - could be characterized as anything other than honorable.  The record shows that he twice underwent nonjudicial punishment (NJP) during this period, for a brief period of unauthorized absence in May 1966, and for debt problems in June 1970.  However, the record does not indicate that the Veteran's command deemed his offenses severe enough to warrant convening a court martial, or administrative separation proceedings.  Rather, soon after his NJP for debt problems, the Veteran was assigned again to Vietnam, where he served an additional year of overseas service.   It was not until events in 1974 that the Veteran was deemed a deserter, which led to his discharge under other than honorable conditions.  At the time of the end of his six year enlistment, in June 1970, his service had been honorable.

In sum, the Veteran, in order to reenlist in the army, was twice discharged from service prior to completion of his terms of enlistment.  Nevertheless, under 38 C.F.R. § 3.13(c), he may be deemed unconditionally and honorably discharged from service on two occasions - on January 4, 1965, and on June 22, 1970.  The character of the Veteran's service that ended in January 1965 and June 1970 is not a bar to VA compensation benefits for the Veteran, or for his spouse.  

	(CONTINUED ON NEXT PAGE)
ORDER

The character of the Veteran's service between January 1962 and January 1965, and between June 1964 and June 1970, is not a bar to VA compensation benefits for the Veteran or his spouse.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


